Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 6-20 cancelled.
New claims 21-35 added.
Claims 1-5 and 21-35 are pending in this application.
Response to Argument
Applicant's arguments with respect to amended claims 1-5 and new added claims 21-35, have been considered but are moot in view of the new ground(s) of rejection.  A new reference and a new ground of rejection are introduced as necessitated by amendments to above claims accordingly.  Thus, the Action is made Final.  Please refer to the new/update claim interpretation rejections below for details.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanishi (US. Pat. 9,146,353).
Regarding claim 29, Kawanishi anticipates a splicing apparatus for coupling a first optical fiber having a first longitudinal axis to a second optical fiber having a second longitudinal axis, comprising: a first fiber fixture portion (e.g. label 25 on the right of rod 24) configured to secure a first end portion of the first optical fiber such that the first longitudinal axis is disposed at a first height; a second fiber fixture portion (e.g. label 25 on the left of rod 24) configured to secure a first end portion of the second optical fiber such that the second longitudinal axis is disposed at a second height; and a translation stage (40) coupled to at least one of the first fiber fixture portion and the second fiber fixture portion, the translation stage being configured to move the first end portion of the first optical fiber relative to the first end portion of the second optical fiber thereby permitting selection of a tilt angle between the first longitudinal axis and the second longitudinal axis prior to splicing the first end portion of the first optical fiber to the first end portion of the second optical fiber (see Figs. 1-2).

    PNG
    media_image1.png
    378
    611
    media_image1.png
    Greyscale

Regarding claims 30-31, Kawanishi further anticipates that the first height is offset from the second height by a selected height offset; wherein the translation stage is a first translation stage and wherein the splicing apparatus further comprises one or more additional translation stages coupled to at least one of the first and second fiber fixture portions, the one or more additional translation stages being configured to move the first and second fibers toward and away from one another (Figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of §35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5, 21-22 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tong et al. (US. Pub. 2012/0250705)  in view of Kawanishi (US. Pat. 9,146,353).
Regarding claims 1-2, Tong et al. teach an apparatus, comprising: a fiber fixture (i.e. not shown) situated to receive and secure an output end of a first fiber in a first position and a second fiber in a second position; a fiber tip alignment mechanism (i.e. not shown) situated to align an input end (i.e. not labeled) of the first fiber (213) proximate an output end (i.e. not labeled) of the second fiber (223); and a splicing mechanism (i.e. not show in the figure) situated to splice the aligned input end and output end so as to form a fiber splice (230) having a selected tilt angle corresponding to a selected beam parameter product (bpp) increase associated with beam propagation through the fiber splice from the first fiber to the second fiber; wherein the splicing mechanism is a fusion splicing mechanism (see [0043], [0055], Fig. 2D).

    PNG
    media_image2.png
    344
    561
    media_image2.png
    Greyscale

Reproduced from US. Pub. 2012/0250705.
Tong et al. do not explicitly teach a fiber fixture and a fiber tip alignment mechanism (i.e. not shown) situated to align an input end of the first fiber proximate an output end of the second fiber. 
 Kawanishi  teaches an optical splicing apparatus/station comprising a fiber fixture (52) and a fiber tip alignment mechanism (25) situated to align an input end of the first fiber (9a) proximate an output end of the second fiber (9b) for fusion splicing (Figs. 1-2).

    PNG
    media_image3.png
    382
    608
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    378
    611
    media_image1.png
    Greyscale

Reproduced from US. Pat. 9,146,353.

Therefore, it would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made for providing the splicing apparatus comprising a fiber fixture and a fiber tip alignment mechanism to the fibers splicing of Tong as taught/suggested by Kawanishi for obtaining a predictable results of effectively and precisely of controlling for obtaining an adjustable fusion splice between the first and second fibers.
Regarding claims 3-5, Tong et al. in view of Kawanishi further teach that the first position and second position correspond to an offset between one or more of a longitudinal axis of the first fiber, a longitudinal axis of the second fiber, and a splice position associated with the splicing mechanism; wherein the selected tilt angle corresponds to an angle between a longitudinal axis of the first fiber at the splice and a longitudinal axis of the second fiber at the splice; wherein the selected tilt angle corresponds to a first angle between an output surface at the output end of the first fiber and a plane perpendicular to a longitudinal axis of the first fiber at the output end, a second angle between an input surface at the input end of the second fiber and a plane perpendicular to a longitudinal axis of the second fiber at the input end, or a combination of the first angle and the second angle, at the aligned input and output ends (see Kawanishi’s Figs. 1-2).
Regarding claims 21-22, Tong et al. in view of Kawanishi further teach that the fiber fixture comprises a first outer fiber fixture portion configured to receive and secure the output end of the first fiber and a second outer fiber fixture portion configured to receive and secure a first end of the second fiber; wherein the first outer fiber fixture has a longitudinal axis extending through the first outer fiber fixture that is offset by a selected height from a longitudinal axis extending through the second outer fiber fixture (see Kawanishi’s Figs. 1-2).
Regarding claim 28, Kawanishi further teach that the fiber tip alignment mechanism further comprises one or more cameras (71) configured to provide a magnified view of the first and second fibers (see Kawanishi’s Figs. 1-2, and 5-6).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “…a translation stage configured to move the second outer fiber fixture relative to the first outer fiber fixture to create a selected height offset between a longitudinal axis extending through the second outer fiber fixture and a longitudinal axis extending through the first outer fiber fixture”, distinguish over the prior arts of record.  It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Claim 24 is also objected as depending on claim 23.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “…the fiber tip alignment mechanism comprises a first inner fiber fixture portion and a second inner fiber fixture portion, the first and second inner fiber fixture portions being translatable in one or more directions”, distinguish over the prior arts of record.  It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Claims 26-27 are also objected as depending on claim 25.
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “…a fiber tip alignment mechanism including a first inner fiber fixture portion configured to secure an output end of the first optical fiber and a second inner fiber fixture portion configured to secure an input end of the second optical fiber, the first and second inner fiber fixture portions being translatable along a first axis and along a second axis perpendicular to the first axis”, distinguish over the prior arts of record.  It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Claims 33-35 are also objected as depending on claim 32.
THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION in response to applicant’s amendment on 11/16/2022 IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /Hung Lam/
   Patent Examiner, Art Unit 2874
/KAVEH C KIANNI/Primary Examiner, Art Unit 2874